Filed:  May 5, 2011
IN THE SUPREME COURT OF THE STATE OF OREGON
GAIL RASMUSSENand BETHANNE DARBY,
Petitioners,
v.
JOHN R. KROGER,Attorney General,State of Oregon,
Respondent.
(SC S059264)
En Banc
On petition to review ballot title filed March 11, 2011; considered and under advisement April 13, 2011.
Thomas K. Doyle, Bennett, Hartman, Morris & Kaplan LLP, Portland, filed the petition and the reply memorandum for petitioners on review.
Douglas F. Zier, Senior Assistant Attorney General, Salem, filed the answering memorandum for respondent on review.  With him on the memorandum were John R. Kroger, Attorney General, and Mary H. Williams, Solicitor General.
DURHAM, J.
The ballot title is referred to the Attorney General for modification.
DURHAM, J.